Citation Nr: 1614203	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO. 09-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to September 1984 and from May 1985 to June 1995, with an additional period of active duty for training (ACDUTRA) from December 1975 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

The Board remanded the issues on appeal for additional development in February 2015. The requested opinion having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of this remand the Board referred numerous service connection claims. In an April 2015 memorandum, these referred issues were acknowledged. As such, the Board need not refer these issues again as part of this remand.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2012. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination or obtain and opinion, it must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, in accordance with the February 2015 Board remand an addendum opinion concerning the issue on appeal was obtained in April 2015. However, this opinion is not adequate for two primary reasons. First, in analyzing the Veteran's elevated cholesterol levels, the examiner stated that following elevated cholesterol levels on May 1988, October 1989, May 1990 and September 1991 service treatment records, the Veteran's conditions generally resolved with continued medical care. However, service treatment records reflect that the Veteran was still having issues with elevated cholesterol levels in August 1994 and elevated body mass index findings as late as October 1994. As such, the examiner's opinion is partially based on the erroneous proposition that the Veteran's cholesterol and weight issues, which were acknowledged risk factors for heart disease, resolved following the 1991 notation. 

Further, the opinion is internally contradictory to a degree. The physician continuously states there is no in-service evidence or symptoms related to cardiovascular compromise, but also clearly acknowledges that "the Veteran demonstrated many of [the] risk factors" for heart disease while in service. April 2015 Medical Opinion at 22. These assertions appear to be contradictory in nature. The erroneous factual premise, as well as its internally contradictory nature, renders the opinion inadequate. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). As the opinion is inadequate, the Board must remand the claim for a new examination. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's CAD. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's heart disability, to include CAD, is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to notations of elevated cholesterol or elevated body mass index in May 1988, October 1989, May 1990, September 1991, August 1994 and October 1994 service records, chest pain complaints in July 1984, December 1990 and December 1994, multiple chest x-ray and electrocardiograph results, and the Veteran's lay statements concerning persistent chest pain and elevated cholesterol in service (marked in the electronic file).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

